In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________ 
No. 15‐2602 
 
SANDRA  HALL,  special administrator of 
the estate of Chelsea Weekley, 
                                                  Plaintiff‐Appellant, 

                                  v. 
 
ANN FLANNERY, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 
                                  
         Appeal from the United States District Court for the 
                    Southern District of Illinois. 
             No. 13 CV 914 — Staci M. Yandle, Judge. 
                     ____________________ 

  ARGUED FEBRUARY 17, 2016 — DECIDED NOVEMBER 4, 2016 
                ____________________ 

   Before BAUER, FLAUM, and WILLIAMS, Circuit Judges. 
    WILLIAMS, Circuit Judge. Chelsea Weekley suffered a skull 
fracture as an infant and underwent surgery 17 years later to 
fix it. She died several days after the surgery, and her mother, 
Sandra Hall, sued the hospital and the surgeons. Hall argued 
that the surgery caused Weekley to suffer a seizure and die, 
and  that  the  surgeons  should  have  prescribed  anti‐seizure 
2                                                      No. 15‐2602

medication. But the defendants argued that no seizure had oc‐
curred and that a heart‐related ailment was the likely cause of 
death. A jury trial was held and the jury found in the defend‐
ants’ favor. 
    On appeal, Hall argues that the district judge erroneously 
permitted  three  of  the  defendants’  experts  to  opine  about 
Weekley’s  likely  cause  of  death.  We  conclude  that  Hall  for‐
feited her arguments as to two of these experts by making per‐
functory and underdeveloped arguments concerning the ex‐
perts’ testimony, qualifications, and methodology. However, 
we  find  that  the  third  expert  lacked  the  requisite  qualifica‐
tions  to  opine  that  Weekley’s  heart  ailment  was  the  likely 
cause of death. Because there is a significant chance that the 
erroneous admission of this expert testimony affected the out‐
come of the trial, we vacate the district court’s judgment and 
remand for further proceedings. 
                      I. BACKGROUND 
     A. Weekley’s Surgery and Death 
    When  Chelsea  Weekley  was  approximately  five  months 
old,  she  was  dropped  and  suffered  a  skull  fracture.  As  the 
fracture expanded over time, a cyst formed in the area. The 
fracture and cyst did not become a cause for concern until, at 
the age of 17, she was hit in the head and suffered a loss of 
consciousness,  blurred  vision,  and  dizziness.  After  CT  and 
MRI scans confirmed the extent of the fracture and the cyst, 
Weekley  underwent  a  “cranioplasty”  surgery  to  repair  the 
fracture  and  the  area  of  the  dura  (the  thick  membrane  sur‐
rounding the brain) where the cyst had formed. The surgery 
was performed at SSM Cardinal Glennon Children’s Hospital 
No. 15‐2602                                                       3

(“Hospital”)  by  Dr. Ann Flannery,  a neurosurgeon,  and Dr. 
Raghuram Sampath, a neurosurgical resident. 
    Weekley was discharged a day after the surgery and was 
found dead in her bed three days later. The coroner observed 
that Weekley was in a “normal resting position,” that her legs 
were straight and her ankles crossed, and that her right arm 
was bent near her head “as if using it to lay on.” The coroner 
also  observed  that  her  hands  were  “cramped  up,”  that  her 
bladder was empty, and that her feet were near the headboard 
while her head was near the foot of the bed.  
    Weekley’s autopsy was performed by Dr. Raj Nanduri, a 
board‐certified  forensic  pathologist.  According  to  Dr.  Nan‐
duri, forensic pathology concerns the effect of sudden, acci‐
dental, and suicidal death on the human body. After perform‐
ing a physical, microscopic, and toxicological examination of 
Weekley’s body, Dr. Nanduri was unable to identify a cause 
of death. So she asked Dr. Mary Case, a neuropathologist, to 
examine  Weekley’s  brain.  Dr.  Case  found  that  the  surgery 
damaged the dura and surface of Weekley’s brain. Based on 
this finding, Dr. Nanduri concluded that Weekley had died 
from a seizure brought about by the surgical damage. Neither 
Dr. Nanduri nor Dr. Case was aware of or had reviewed the 
pre‐surgery  CT  and  MRI  scans  when  they  made  their  find‐
ings. 
   B. Pre‐Trial Proceedings 
    Weekley’s  mother,  Sandra  Hall,  sued  Dr.  Flannery,  Dr. 
Sampath, and the Hospital, alleging that they provided Week‐
ley  with  negligent  post‐operative  care,  and  that  this  negli‐
gence caused Weekley to suffer a seizure and die. Before trial, 
Hall filed two motions in limine (“MILs”) that concerned three 
4                                                      No. 15‐2602

of the defendants’ expert witnesses: Dr. John Ruge, a pediatric 
neurologist; Dr. Douglas Miller, a neuropathologist; and Dr. 
Steven Rothman, a pediatric neurologist. 
    In MIL #48, Hall sought to bar Dr. Miller from testifying 
that  anything  other  than  a  seizure  had  caused  Weekley’s 
death, on the ground that Dr. Miller had not provided such 
an  opinion to a reasonable degree of  medical  certainty.  The 
district judge granted this MIL, though only to the extent that 
Dr. Miller had in fact failed to disclose any such opinion. 
    In  MIL  #49,  Hall  sought  to  bar  the  defendants  and  their 
witnesses from denying that Weekley’s death was caused by 
a seizure. In doing so, Hall argued that Dr. Ruge and Dr. Roth‐
man were “not qualified through education or experience to 
give an opinion to a reasonable degree of medical certainty as 
to  Weekley’s  forensic  cause  of  death.”  In  addition,  Hall  ar‐
gued that Dr. Ruge had failed to offer any scientific explana‐
tion for his opinion that Weekley had not died from a seizure, 
and that Dr. Rothman had failed to offer any cause‐of‐death 
opinions to a reasonable degree of medical certainty. The dis‐
trict judge denied the MIL, noting that the defendants’ experts 
could provide any cause‐of‐death opinions that had been pre‐
viously disclosed. 
     C. Trial Proceedings 
    At trial, the defendants elicited cause‐of‐death testimony 
from Dr. Ruge, Dr. Miller, and Dr. Rothman. Dr. Ruge testi‐
fied that Weekley’s death was not brought about by a seizure, 
and  opined  that  “focal  interstitial  chronic  inflammation”  of 
Weekley’s heart (i.e., thickening of the heart’s connective tis‐
sue) was the likely cause of death. Hall’s attorney objected im‐
mediately, stating, 
No. 15‐2602                                                       5

       [T]here’s been absolutely no foundation laid, no 
       qualifications, nothing that would suggest that 
       this gentleman is qualified to give, nor has that 
       been disclosed as one of the opinions as to cause 
       of death. 
A sidebar ensued in which the parties and the district judge 
focused on whether Dr. Ruge had previously expressed these 
opinions  with  the  requisite  degree  of  medical  certainty.  No 
one mentioned Dr. Ruge’s qualifications or methodology. Af‐
ter consulting Dr. Ruge’s expert report and deposition tran‐
script, the district judge concluded that the opinions had been 
properly disclosed and did not violate her ruling on MIL #49. 
   Dr.  Miller  testified  next.  Before  he  shared  his  cause‐of‐
death opinions, Hall’s attorney objected, stating, 
       The  Court  has  already  determined  after  argu‐
       ment  and  briefing  that  defendants’  expert  Dr. 
       Douglas  Miller  is  barred  from  testifying,  sug‐
       gesting  or  implying  that  Chelsea  Weekley’s 
       cause  of  death  was  anything  other  than  a  sei‐
       zure. In addition, this motion in limine was also 
       granted that defendants’ opinion witnesses can‐
       not express any opinions as to cause of Chelsea 
       Weekley’s death that has [not] previously been 
       stated  to  a  reasonable  degree  of  medical  cer‐
       tainty. 
The district judge concluded that although Dr. Miller had pre‐
viously stipulated that he had reached his opinions with a rea‐
sonable degree of medical probability but not medical certainty, 
his opinions had been adequately shared before trial and thus 
would not constitute a prejudicial surprise to Hall. Dr. Miller 
6                                                        No. 15‐2602

then testified that “it’s overwhelmingly probable that [Week‐
ley’s death] was not caused by a seizure.” 
   Finally,  Dr.  Rothman  testified  that  he  did  not  believe 
Weekley suffered any seizures before her death. Hall did not 
object to any of Dr. Rothman’s cause‐of‐death opinions dur‐
ing trial. 
    At  the  end  of  trial,  the  jury  returned  a  general  verdict 
“find[ing] for all of the defendants and against the plaintiff.” 
This appeal followed. 
                          II. ANALYSIS 
    Hall argues on appeal that the district court erred in per‐
mitting Dr. Ruge, Dr. Miller, and Dr. Rothman to testify about 
the specific cause of Weekley’s death. The admissibility of ex‐
pert testimony is governed by Federal Rule of Evidence 702 
and  Daubert  v.  Merrell  Dow  Pharmaceuticals.,  509  U.S.  579 
(1993). Such testimony is permitted if the witness is “an expert 
by knowledge, skill, experience, training, or education,” and 
her opinion is “the product of reliable principles and  meth‐
ods” that have been reliably applied to the facts of the case. 
FED. R. EVID. 702. Because we are not concerned with the wit‐
ness’s general qualifications but instead with his “foundation 
for  …  answer[ing]  a  specific  question[,]  …  we  must  look  at 
each of the conclusions he draws individually to see if he has 
the  adequate  education,  skill,  and  training  to  reach  them.” 
Gayton  v.  McCoy,  593  F.3d  610,  617  (7th  Cir.  2010)  (citations 
and internal quotation marks omitted). 
    We review de novo whether a district judge has properly 
followed Rule 702 and Daubert. Kunz v. DeFelice, 538 F.3d 667, 
675  (7th  Cir.  2008).  So  long  as  the  judge  applied  the  Rule 
No. 15‐2602                                                             7

702/Daubert framework, we review the judge’s decision to ad‐
mit or exclude expert testimony for abuse of discretion. Id. If, 
however, the district judge failed to apply the framework, we 
review the judge’s decision de novo. Metavante Corp. v. Emi‐
grant Sav. Bank, 619 F.3d 748, 760 (7th Cir. 2010); see also United 
States  v.  Adame,  827  F.3d  637,  645  (7th  Cir.  2016);  Naeem  v. 
McKesson Drug Co., 444 F.3d 593, 608 (7th Cir. 2006). 
    Even if an expert’s testimony was erroneously admitted or 
excluded,  reversal  is  not  warranted  unless  the  error  has  af‐
fected  a  party’s  “substantial  rights.”  FED.  R.  CIV.  P.  61;  see 
Naeem,  444  F.3d  at  608–09.  This  occurs  when  the  erroneous 
ruling has had a “substantial influence over the jury, and the 
result reached was inconsistent with substantial justice.” Far‐
faras v. Citizens Bank & Trust of Chi., 433 F.3d 558, 564 (7th Cir. 
2006) (citation omitted); Jones v. Lincoln Elec. Co., 188 F.3d 709, 
725 (7th Cir. 1999). “Evidentiary errors satisfy this standard 
only  when  a  significant  chance  exists  that  they  affected  the 
outcome of the trial.” EEOC v. Mgmt. Hospitality of Racine, Inc., 
666 F.3d 422, 440 (7th Cir. 2012) (quoting Old Republic Ins. Co. 
v.  Emp’rs  Reinsurance  Corp.,  144  F.3d  1077,  1082  (7th  Cir. 
1998));  DeBiasio  v.  Ill.  Cent.  R.R.,  52  F.3d  678,  685  (7th  Cir. 
1995). 
    A. Claim Forfeited as to Dr. Miller and Dr. Rothman 
   In  her  appellate  brief,  Hall  states  in  conclusory  fashion 
that  Dr.  Miller  and  Dr.  Rothman  should  not  have  been  al‐
lowed to testify that seizure was not the cause of Weekley’s 
death. But Hall makes no effort to explain why either doctor’s 
cause‐of‐death  testimony  was  improperly  admitted,  or  to 
identify the specific testimony that was improperly admitted. 
8                                                       No. 15‐2602

This failure is fatal, as “we are not in the business of formu‐
lating arguments for the parties.” United States v. McClellan, 
165 F.3d 535, 550 (7th Cir. 1999). 
    Hall does cite Dr. Miller’s testimony that an epilepsy‐re‐
lated  cause‐of‐death  finding  can  be  made  in  the  absence  of 
other potential causes such as heart attack, as well as Dr. Roth‐
man’s testimony that clenched fists can be linked not only to 
seizure  but  also  to  heart  attack  and  lung  disease.  However, 
Hall failed to take the critical next step of arguing that Dr. Mil‐
ler and Dr. Rothman lacked the requisite qualifications and/or 
methodology  to  supply  this  testimony.  Rather,  Hall  merely 
cited  this  testimony  to  underscore  her  contention  that  Dr. 
Ruge had supplied “wholly unfounded and baseless cause of 
death testimony.” See Estate of Moreland v. Dieter, 395 F.3d 747, 
756 (7th Cir. 2005) (“The defendants’ Daubert challenge to the 
testimony of a different expert hardly suffices to preserve the 
argument  against  [the  expert  at  issue].”).  Indeed,  Hall  con‐
ceded at oral argument that she was not arguing that Dr. Mil‐
ler’s  and  Dr.  Rothman’s  testimony  violated  Rule  702  and 
Daubert. So Hall has forfeited her claim as to Dr. Miller and 
Dr. Rothman. See Otto v. Variable Annuity Life Ins. Co., 134 F.3d 
841,  854 (7th Cir.  1998) (“This court has refused to consider 
unsupported or cursory arguments.”); United States v. Berko‐
witz,  927  F.2d  1376,  1384  (7th  Cir.  1991)  (holding  that  “per‐
functory  and  undeveloped  arguments”  are  forfeited  on  ap‐
peal). 
No. 15‐2602                                                         9

   B.  Reversible Error Involving Dr. Ruge 
       1. Rule 702/Daubert Framework Should Have Been 
          Applied 
    Hall argues that the district judge erred in permitting Dr. 
Ruge to testify that Weekley’s cause of death was not attribut‐
able to seizure, and that a heart‐related issue was the likelier 
explanation.  Both  Hall  and  the  defendants  contend  that  we 
should  review  the  admission  of  this  testimony  for  abuse  of 
discretion. But that overlooks the fact that the abuse of discre‐
tion standard is available only when the district judge actu‐
ally applied the Rule 702/Daubert framework, which did not 
occur here. 
    In  MIL  #49,  Hall  argued  that  Dr.  Ruge  offered  cause‐of‐
death  opinions  without  being  “qualified  through  education 
or experience” and without the requisite “scientific explana‐
tion.” With that challenge to Dr. Ruge’s credentials, the dis‐
trict  judge  should  have  conducted  a  Daubert  inquiry,  even 
though Hall did not expressly reference Daubert or Rule 702 
by name. And when Hall objected at trial that “there’s been 
absolutely no foundation laid, no qualifications, nothing that 
would suggest that this gentleman is qualified to give … opin‐
ions  as  to  cause  of  death,”  the  district  judge  was  squarely 
faced with a need to determine if Dr. Ruge was qualified as 
an expert in this area, even if the word “Daubert” was not spo‐
ken. 
    But the objections did not prompt the judge to examine Dr. 
Ruge’s qualifications and methodology or to apply the Daub‐
ert test. Instead, the judge focused solely on whether the chal‐
lenged opinions had been previously disclosed. Perhaps even 
more curiously, neither party made any effort to clarify that 
10                                                     No. 15‐2602

Hall had in fact invoked Rule 702 and Daubert, and that the 
district  judge  should  therefore  comment  on  more  than 
whether the opinions had been previously disclosed. The par‐
ties’ failure to do so, however, did not extinguish the need to 
apply the Rule 702/Daubert framework to Dr. Ruge’s opinions. 
Because that application never occurred, our review of the ad‐
mission of these opinions is de novo. 
       2. Adequate  Qualifications  and  Methodology  for 
          Dr. Ruge’s Seizure Opinion 
    At trial, Dr. Ruge opined that Weekley had not suffered a 
seizure  before  she  died.  He  noted  that  she  had  no  docu‐
mented history of seizures, and that her body and bed did not 
display  the  typical  signs  of  seizure  such  as  violent  convul‐
sions,  tongue  damage,  and  urinary  incontinence.  He  also 
stated that seizures typically do not result from cranioplasty 
(the  surgical  procedure  Weekley  underwent),  and  that  the 
cranioplasty here had not damaged Weekley’s brain.  
    This opinion was not erroneously admitted. For one, Dr. 
Ruge possessed sufficient qualifications to opine on the oper‐
ation performed and the possible occurrence of a seizure af‐
terward. At the time of trial, Dr. Ruge had practiced pediatric 
neurosurgery for approximately 25 years and was serving as 
the chief of pediatric neurosurgery for the Advocate Health 
Care system, which encompassed two major children’s hospi‐
tals  and  approximately  ten  other  hospitals.  In  addition,  he 
was certified by the American Board of Neurological Surgery, 
was affiliated with multiple neurological and medical socie‐
ties, and was a former editorial board member for the publi‐
cations Critical Reviews in Neurology and Child’s Nervous Sys‐
tem. And perhaps most notably, he had operated on growing 
skulls fractures like Weekley’s, and had published articles on 
No. 15‐2602                                                        11

various pediatric neurosurgery topics including epilepsy, cra‐
nial cysts, and severe head injury. 
    In  addition,  Dr.  Ruge’s  seizure‐related  opinions  were 
based on sufficiently reliable methodology. Dr. Ruge arrived 
at his conclusions based on his review of the autopsy report; 
Weekley’s medical records, including the MRI and CT scans 
taken before surgery, Dr. Flannery’s operative report, and Dr. 
Flannery and Dr. Sampath’s post‐surgery progress notes; and 
deposition testimony. See Gayton, 593 F.3d at 618 (holding that 
district court abused its discretion in finding expert’s meth‐
odology unreliable where expert made differential diagnosis 
based on decedent’s autopsy report and medical records and 
testimony of prison guards and other witnesses); Walker v. Soo 
Line R.R.  Co., 208  F.3d 581,  591 (7th Cir. 2000) (holding that 
district judge did not abuse his discretion in admitting expert 
testimony informed by expert’s experience and examination 
of medical records, despite lack of in‐person examination). In 
addition, Dr. Ruge relied on his medical experience, which as 
discussed above is substantial, particularly with regard to pe‐
diatric neurosurgery. See Kumho Tire Co. v. Carmichael, 526 U.S. 
137, 156 (1999) (“[N]o one denies that an expert might draw a 
conclusion from a set of observations based on extensive and 
specialized  experience.”);  Metavante  Corp.,  619  F.3d  at  761 
(“An expert’s testimony is not unreliable simply because it is 
founded on his experience rather than on data … .”); Smith v. 
Ford Motor Co., 215 F.3d 713, 718 (7th Cir. 2000) (“While exten‐
sive  academic  and  practical  expertise  in  an  area  is  certainly 
sufficient to qualify a potential witness as an expert, Rule 702 
specifically  contemplates  the  admission  of  testimony  by  ex‐
perts  whose  knowledge  is  based  on  experience.”  (citations 
and internal quotation marks omitted)). 
12                                                          No. 15‐2602

     Hall contends that Dr. Ruge lacked the requisite qualifica‐
tions because pathology is not his area of professional focus. 
However,  this  argument  ignores  the  fact  that  “[o]rdinarily, 
courts impose no requirement that an expert be a specialist in 
a given field.” Gayton, 593 F.3d at 618 (citation omitted); see 
also  Gaydar  v.  Sociedad  Instituto  Gineco‐Quirurgico  y  Planifica‐
cion Familiar, 345 F.3d 15, 24–25 (1st Cir. 2003) (“The proffered 
expert physician need not be a specialist in a particular medi‐
cal discipline to render expert testimony relating to that disci‐
pline. In fact, it would have been an abuse of discretion for the 
court  to  exclude  [the  expert]’s  testimony  [about  plaintiff’s 
pregnancy]  on  the  sole  basis  that  his  medical  specialty  was 
something  other  than  gynecology  or  obstetrics.”);  Pineda  v. 
Ford Motor Co., 520 F.3d 237, 244 (3d Cir. 2008) (explaining that 
a district court abuses its discretion by excluding testimony 
simply because “the proposed expert does not have the spe‐
cialization  that  the  court  considers  most  appropriate”  (cita‐
tion omitted)). The fact that an expert may not be a specialist 
in  the  field  that  concerns  her  opinion  typically  goes  to  the 
weight to be placed on that opinion, not its admissibility. See, 
e.g., Huss v. Gayden, 571 F.3d 442, 452 (5th Cir. 2009); Mitchell 
v.  United  States,  141  F.3d  8,  15  (1st  Cir.  1998);  Kannankeril  v. 
Terminix Int’l, Inc., 128 F.3d 802, 809 (3d Cir. 1997). 
    Here, the issue of whether a seizure occurred shortly be‐
fore Weekley’s death did not concern knowledge that is held 
solely by pathologists. Dr. Nanduri, the pathologist who ex‐
amined  Weekley  after  her  death,  testified  that  a  seizure‐re‐
lated  cause‐of‐death  finding  is  made  by  excluding  all  other 
apparent  causes,  and  that  she  arrived  at  her  finding  here 
based on the damage to Weekley’s dura and cortex—damage 
that  a  non‐pathologist  could  have  observed.  Moreover,  Dr. 
Ruge stated that he “routinely cared for patients who … have 
No. 15‐2602                                                         13

seizures as part of their neurosurgical condition,” witnessed 
numerous seizures himself, and operated on individuals with 
head  injuries  comparable  to  Weekley’s.  So  Dr.  Ruge  pos‐
sessed the requisite qualifications to testify about seizures. See 
Gayton,  593  F.3d  at  618  (holding  that  general  practitioner 
could testify about possible effects of certain medications on 
decedent’s heart condition because the issue did not concern 
“specialized knowledge held only by cardiologists”); Banister 
v.  Burton,  636  F.3d  828,  831–32  (7th  Cir.  2011)  (holding  that 
emergency‐room  surgeon  who  treated  shooting  victim  was 
adequately qualified to testify about victim’s ability to throw 
or crawl at the time of treatment, despite not being a biome‐
chanics expert or an orthopedic surgeon). 
       3. Inadequate  Qualifications  for  Dr.  Ruge’s  Heart 
          Opinion 
    While Dr. Ruge was qualified to opine on Weekley’s sur‐
gery and the possibility of seizure, this qualification does not 
extend to his opinion that Weekley’s heart‐related issue was 
the likelier cause of death. See Gayton, 593 F.3d at 617 (“[W]e 
must look at each of the conclusions [an expert] draws indi‐
vidually  to  see  if  he  has  the  adequate  education,  skill,  and 
training  to  reach  them.”  (citations  and  internal  quotation 
marks omitted)). 
    Neither  Dr.  Ruge’s  trial  testimony  nor  his  expert  report 
and curriculum vitae indicate that he possesses any special‐
ized education, knowledge, experience, or skill concerning fo‐
cal  interstitial  chronic  inflammation  specifically,  or  more 
broadly cardiology. Indeed, Dr. Ruge acknowledged at trial 
that when he read the inflammation finding in Weekley’s au‐
topsy report, he “didn’t know what that was exactly.” So he 
14                                                     No. 15‐2602

conducted a Google search and found several papers explain‐
ing that it is “a finding in young athletes who die suddenly of 
cardiac arrhythmias,” even though their “hearts can look very 
normal.” Based on this research, he opined that focal intersti‐
tial  chronic  inflammation  “makes  more  sense  [as  a  cause  of 
death] based on the whole story, the whole picture.” 
     We do not doubt that Dr. Ruge is an intelligent doctor who 
possesses considerable knowledge about surgery, pediatrics, 
and neurology. However, the record lacks sufficient evidence 
demonstrating  that  this  knowledge  and  the  related  experi‐
ences  render  Dr.  Ruge  qualified  to  opine  about  Weekley’s 
heart. See Dura Auto. Sys. of Ind., Inc. v. CTS Corp., 285 F.3d 609, 
613 (7th Cir. 2002) (remarking that a surgeon “would be com‐
petent to testify that the cancer was too advanced for surgery, 
but [that] in offering the additional and critical judgment that 
the radiologist should have discovered the cancer sooner he 
would be, at best, just parroting the opinion of an expert in 
radiology”); Jones v. Lincoln Elec. Co., 188 F.3d 709, 723–24 (7th 
Cir. 1999) (holding that district court should have barred ma‐
terial  scientist  from  testifying  about  conclusions  that  “were 
rooted in medical knowledge and training which [he] did not 
have”  and  that  were  “derived  primarily,  if  not  completely” 
from a physiologist); see also Avila v. Willits Envtl. Remediation 
Trust, 633 F.3d 828, 839 (9th Cir. 2011) (concluding that chem‐
ist, who had expertise in cancer immunology and medical tox‐
icology,  had  no  “special  training  or  knowledge  regarding 
metal  working  industries”  and  could  not  opine  that  power 
plant’s  activities  created  dioxins);  Wheeling  Pittsburgh  Steel 
Corp. v. Beelman River Terminals, Inc., 254 F.3d 706, 715–16 (8th 
Cir. 2001) (concluding that hydrologist was qualified to testify 
about flood‐risk management but not about safe warehousing 
practices).  Because  Dr.  Ruge  did  not  possess  the  requisite 
No. 15‐2602                                                          15

qualifications to opine about the impact of Weekley’s heart on 
her cause of death, we need not address his methodology. 
        4. Hall’s Substantial Rights Were Affected 
    The fact that Dr. Ruge’s heart‐related cause‐of‐death testi‐
mony was erroneously admitted does not automatically enti‐
tle Hall to a new trial. Rather, she must show that this error 
had a “substantial influence over the jury.” Farfaras, 433 F.3d 
at 564. We conclude that it did. 
    It is undisputed that Weekley’s cause of death was a criti‐
cal issue at trial. Hall pointed to seizure—a relatively difficult 
fact  to  prove  since  (as  both  parties  agree)  such  a  finding  is 
made only by ruling out all other possible alternatives. It is no 
surprise that the defendants chose not only to argue that a sei‐
zure had not occurred, but also to offer an alternative cause—
heart troubles. And Dr. Ruge played a critical role supporting 
this alternative cause, testifying about multiple studies he had 
read that linked the heart condition that Weekley had to the 
circumstances under which she passed away. 
    Critically,  the  import  of  Dr.  Ruge’s  testimony  cannot  be 
minimized on the ground that it was merely “cumulative” of 
testimony provided by other experts. See Naeem, 444 F.3d at 
609  (finding  improperly  admitted  expert  testimony  did  not 
affect substantial rights because certain of the expert’s objec‐
tionable statements were “corroborated by other witnesses”); 
Palmquist  v.  Selvik,  111  F.3d  1332,  1339,  1342  (7th  Cir.  1997) 
(finding  that  exclusion  of  evidence  was  harmless  error  be‐
cause the proposed evidence was cumulative). To be sure, Dr. 
Miller and Dr. Rothman briefly referenced the effect a heart 
attack  can  have  on  cause‐of‐death  findings  generally,  while 
16                                                         No. 15‐2602

Dr. Nanduri and Dr. Case acknowledged that heart disturb‐
ances can result in death for a healthy young adult. However, 
Dr. Ruge was the only expert to opine about the purportedly 
“numerous  papers”  that  identify  young  athletes  who  died 
suddenly  of  heart‐related  illness.  We  cannot  ignore  the  dis‐
tinct  possibility  that  Dr.  Ruge’s  discussion  of  these  publica‐
tions played a key role in the jury’s verdict, given the thresh‐
old nature of the cause of death inquiry. See Chapman v. May‐
tag Corp., 297 F.3d 682, 688 (7th Cir. 2002) (remanding for new 
trial  where  precise  impact  of  expert’s  erroneously  admitted 
testimony  on  comparative  fault  could  not  be  determined, 
given  the  jury’s  general  verdict);  see  also  Estate  of  Barabin  v. 
AstenJohnson,  Inc.,  740  F.3d  457,  465–67  (9th  Cir.  2014)  (en 
banc)  (remanding  for  new  trial  where  district  court  errone‐
ously  permitted  expert  to  testify  about  evidence  that  was 
“critical” to plaintiffs’ case); Wheeling Pittsburgh Steel, 254 F.3d 
at 715 (finding reversible error where district court permitted 
hydrologist to repeatedly testify beyond scope of his expertise 
“on ultimate issues of fact that the jury was required to an‐
swer”). 
    The defendants contend that reversal would be improper 
because “there is no basis to conclude that admission of the 
Defendants’ experts’ testimony influenced the jury’s verdict.” 
They argue that even if the jury had not heard any testimony 
from the defendants’ experts regarding alternative causes of 
death,  the  jury  could  have  found  for  the  defendants  on  the 
grounds  that  they  did  not  breach  their  standard  of  care,  or 
that any such breach did not cause Weekley’s death. In sup‐
port, the defendants cite several Illinois state court decisions 
that found a new trial to be unnecessary where it was possible 
that the jury’s verdict rested on an issue that was not subject 
to appeal. See Tabe v. Ausman, 902 N.E.2d 1153, 1159 (Ill. App. 
No. 15‐2602                                                      17

Ct. 2009); Strino v. Premier Healthcare Assocs., P.C., 850 N.E.2d 
221, 229–30 (Ill. App. Ct. 2006); Krklus v. Stanley, 833 N.E.2d 
952, 959–60 (Ill. App. Ct. 2005). 
    But state law is not applicable to this inquiry. “In this cir‐
cuit the  harmlessness  standard is  treated  as  procedural and 
therefore in a diversity case is governed by federal law and 
[Rule] 61.” Sokol Crystal Prods., Inc. v. DSC Commc’ns Corp., 15 
F.3d 1427, 1435 (7th Cir. 1994) (citation and footnote omitted); 
see  also  11  CHARLES  A.  WRIGHT  ET  AL.,  FEDERAL  PRACTICE  & 
PROCEDURE § 2883 (3d ed. 2016) (“It is unsound [for a federal 
court  to  apply  a  state  court’s  harmless‐error  standard]  be‐
cause  the  harmless‐error  doctrine,  explicitly  stated  both  in 
Rule 61 and in an Act of Congress, is an important principle 
of judicial administration that goes to the proper relation be‐
tween the trial judge and the jury and the proper relation be‐
tween appellate courts and trial courts.”). Because the defend‐
ants  have  not  satisfied  Rule  61’s  harmless‐error  standard,  a 
new trial is warranted. 
                       III. CONCLUSION 
   We  REVERSE  the  district  judge’s  decision  to  admit  Dr. 
Ruge’s  heart‐related  cause‐of‐death  testimony,  VACATE  the 
judgment,  and  REMAND  the  case  for  proceedings  consistent 
with this opinion.